Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bojnordi et al (NPL: Memristive Boltsmann Machine: A hardware accelerator for combinatorial optimization and deep learning, 2016), hereinafter Bojnordi.


Claim 1. A computing device comprising: 
Bojnordi discloses memory storing instructions to compute a combinatorial cost function of a plurality of variables; an accelerator device; and a processor configured to: 
Bojnordi: (page 2) 

    PNG
    media_image1.png
    674
    605
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    725
    621
    media_image2.png
    Greyscale

Bojnordi discloses generate a plurality of data packs, 
Bojnordi: (page 4)

    PNG
    media_image3.png
    104
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    544
    612
    media_image4.png
    Greyscale

Bojnordi discloses wherein each data pack indicates an update to a variable of the one or more variables; and transmit the plurality of data packs to the accelerator device; 



    PNG
    media_image5.png
    609
    605
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    387
    594
    media_image6.png
    Greyscale

wherein the accelerator device is configured to: for each data pack: retrieve a variable value of the variable indicated by the data pack; 
Bojnordi: (page 5)

    PNG
    media_image7.png
    618
    607
    media_image7.png
    Greyscale

Bojnordi discloses generate an updated variable value of the variable as indicated by the data pack; generate an updated cost function value of the combinatorial cost function based on the updated variable value; 
Bojnordi: (page 5) Equation 1 correspond to an updated cost function value of the combinatorial cost function based on the updated variable value.

    PNG
    media_image8.png
    617
    601
    media_image8.png
    Greyscale

Bojnordi discloses determine a transition probability using a Monte Carlo algorithm;



    PNG
    media_image9.png
    427
    608
    media_image9.png
    Greyscale

Simulation annealing correspond to a Monte Carlo algorithm. 
Bojnordi discloses store the updated variable value and the updated cost function value with the transition probability; 
Bojnordi: (page 5 section 4.1)

    PNG
    media_image10.png
    159
    600
    media_image10.png
    Greyscale

Bojnordi discloses output a final updated cost function value of the combinatorial cost function to the processor.  



    PNG
    media_image11.png
    237
    606
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    609
    609
    media_image12.png
    Greyscale



Claim 6, 17
Bojnordi discloses wherein the processor is configured to generate the plurality of data packs for an update step in which a respective data pack is generated for each variable of the plurality of variables.  
Bojnordi: (page 5)

    PNG
    media_image13.png
    316
    598
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    310
    604
    media_image14.png
    Greyscale



Claim 11. The computing device of claim 1, Bojnordi discloses wherein the accelerator device is selected from the group consisting of a field programmable gate array (FPGA), an application-specific integrated circuit (ASIC), a graphical processing unit (GPU), and a tensor processing unit (TPU).  
Bojnordi: (page 1 Abstract)

    PNG
    media_image15.png
    245
    602
    media_image15.png
    Greyscale


Claim 12. A method for use with a computing device, the method comprising:  
Bojnordi discloses Page 38at a processor: generating a plurality of data packs, 



    PNG
    media_image2.png
    725
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    104
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    544
    612
    media_image4.png
    Greyscale

Bojnordi discloses wherein each data pack indicates an update to a variable of one or more variables of a combinatorial cost function; and transmitting the plurality of data packs to an accelerator device; 



    PNG
    media_image1.png
    674
    605
    media_image1.png
    Greyscale




    PNG
    media_image5.png
    609
    605
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    387
    594
    media_image6.png
    Greyscale

at the accelerator device: for each data pack: retrieving a variable value of the variable indicated by the data pack; 
Bojnordi: (page 5)

    PNG
    media_image7.png
    618
    607
    media_image7.png
    Greyscale

Bojnordi discloses generating an updated variable value of the variable as indicated by the data pack; generating an updated cost function value of the combinatorial cost function based on the updated variable value; 
Bojnordi: (page 5) Equation 1 correspond to an updated cost function value of the combinatorial cost function based on the updated variable value.

    PNG
    media_image8.png
    617
    601
    media_image8.png
    Greyscale

Bojnordi discloses determining a transition probability using a Monte Carlo algorithm; 



    PNG
    media_image9.png
    427
    608
    media_image9.png
    Greyscale

Simulation annealing correspond to a Monte Carlo algorithm. 
Bojnordi discloses storing the updated variable value and the updated cost function value with the transition probability; 
Bojnordi: (page 5 section 4.1)

    PNG
    media_image10.png
    159
    600
    media_image10.png
    Greyscale

Bojnordi discloses outputting a final updated cost function value of the combinatorial cost function to the processor.  



    PNG
    media_image11.png
    237
    606
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    609
    609
    media_image12.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as obvious over Bojnordi et al (NPL: Memristive Boltsmann Machine: A hardware accelerator for comninatorial optimization and deep learning, 2016), hereinafter Bojnordi.

Claim 7. The computing device of claim 1, Bojnordi discloses further comprising on-board block random access memory (RAM), wherein: the accelerator device includes dynamic random-access memory (DRAM); 



    PNG
    media_image16.png
    429
    608
    media_image16.png
    Greyscale

Bojnordi: (page 3)

    PNG
    media_image17.png
    472
    613
    media_image17.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Bojnordi discloses the plurality of data packs are written to the DRAM; for each data pack, the variable value is retrieved from the on-board block RAM; and the updated variable value and the updated cost function value are stored in the on-board block RAM with the transition probability.  
Bojnordi: (page 5-6 section 4.1)

    PNG
    media_image18.png
    172
    596
    media_image18.png
    Greyscale

See Section 4.1.1 Computing within the Data Array, 4.1.2. Updating the State Variables and 4.1.3 Storing the Connection Weights

Allowable Subject Matter
Claim 20 is allowed.
Claims 2-5, 8-10, 13-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

1) Bojnordi et al (NPL: Memristive Boltsmann Machine: A hardware accelerator for comninatorial optimization and deep learning, 2016) teaches a new class of hardware accelerators for large-scale combinatorial optimization and deep learning based on memristive Boltzmann machines. A massively parallel, memory-centric hardware accelerator is proposed based on recently developed resistive RAM (RRAM) technology. The proposed accelerator exploits the electrical properties of RRAM to realize in situ, fine-grained parallel computation within memory arrays (e.g. updating and storing steps), thereby eliminating the need for exchanging data between the memory cells and the computational units.
2) Rouhani et al (US 2020/0027016 A1) teaches a method for hardware-based machine learning acceleration which include partitioning, into a first batch of data and a second batch of data, an input data received at a hardware accelerator implementing a machine learning model (including pseudorandom number generator). The input data may be partitioned based at least on a resource constraint of the hardware accelerator. An update of a probability density function associated with the machine learning model may be performed in real time. The probability density function may be updated by at least processing, by the hardware accelerator, the first batch of data before the second batch of data. An output may be generated based at least on the updated probability density function.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 20: “for each plurality of data packs, determine a respective update order; and transmit each plurality of data packs to the accelerator device in the update order determined for that plurality of data packs;”
Claim 2 and 13: “wherein the processor is further configured to: determine an update order for the plurality of data packs; and transmit the plurality of data packs to the accelerator device in the update order”
Claim 8 and 18: “store the updated cost function value and the updated variable value for the variable indicated in the data pack in response to determining that the transition probability exceeds the pseudorandom number”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148